Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 21, 2010 VIA EDGAR Ms. Patricia Williams Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Nicholas Limited Edition, Inc. (the Fund) Registration Nos. 033-11420/811-04993 Ms. Williams: This letter is being filed via EDGAR as Correspondence in response to your verbal comments on Post-Effective Amendment (PEA) No. 36 to the Funds Registration Statement relating to its Class I and Class N shares filed pursuant to Rule 485(a) under the Securities Act of 1933 for the purpose of complying with revisions to Form N-1A adopted in Release Nos. 33-8998, IC-28584 (Jan. 13, 2009) received on April 15, 2010.
